DONNELLY, Judge (dissenting). I respectfully dissent. I am unable to agree with the majority’s determination that the Workers’ Compensation Judge (WCJ) satisfied fundamental due process requirements in conducting the proceedings below. Affirmance of the WCJ’s decision on the merits under circumstances where neither Worker nor Respondents were alerted to the fact that the procéedings had been transformed from a hearing on Respondents’ motion for summary judgment to a trial on the merits was prejudicial and establishes questionable precedent for future workers’ compensation trials. The majority concedes that the WCJ dispensed with the formalities of a trial and that, at the conclusion of the hearing on Respondents’ motion for summary judgment, “[t]he WCJ should have proceeded by first stating that she denied the motion for summary judgment and then asking the parties if they wished to present opening statements and offer evidence with respect to the trial on the merits.” However, they reason that the decision on the merits should be affirmed because worker was unable to prove causation by expert medical testimony; thus, Worker’s substantial rights were not prejudiced. I disagree with this analysis. The administrative hearing in this case did not satisfy the requirements of basic due process. The right to a fair hearing necessarily embraces the right of the parties to be informed that they are involved in a trial on the merits. This requirement is heightened where, as was the case here, Worker was appearing pro se. It is somewhat inconsistent to conclude that Worker presented sufficient facts to withstand a motion for summary judgment, including facts bearing upon causation, and yet no prejudice can result from the failure of the WCJ to advise the parties that the proceedings had, at some point unknown to either Worker or Respondents, become a trial on the merits. I would reverse and remand for a new trial on the merits. The procedure employed by the WCJ in dismissing Worker’s claim in the instant case leaves considerable doubt as to whether the WCJ, in fact, adjudicated the issue of causation as part of Respondents’ motion for summary judgment or proceeded to dispose of Worker’s claims on the merits. Under either alternative, requisite due process requirements were not observed. See Fidelity Nat’l Bank v. Tommy L. Goff, Inc., 92 N.M. 106, 108, 583 P.2d 470, 472 (1978) (summary judgment should not be used as a substitute for trial); see also Holland v. King, 500 N.E.2d 1229, 1238 (Ind.Ct.App.1986) (even if court believes nonmoving party may not prevail at trial, summary judgment should not be entered where there is a conflict in material facts or different inferences may be drawn). Worker’s claim was originally filed in April 1990. However, as the WCJ noted at the status conference held in February 1991, the case had become “lost in the system” in its early stages. Once the case was rediscovered, it was set for formal hearing, formal discovery was authorized in Montana, other discovery permitted, and the case was then disposed of on the merits in slightly over two months. Respondents’ motion for summary judgment was filed after the deadline set by the WCJ for filing motions had passed. The depositions on which the motion was based were not transcribed at the time the motion was filed, and were served on Worker less than forty-eight hours before the motion hearing. It is axiomatic that due process applies to administrative proceedings. See Reid v. New Mexico Bd. of Examiners in Optometry, 92 N.M. 414, 416, 589 P.2d 198, 200 (1979). Moreover, as our Supreme Court has observed, due process requires more than notice and an opportunity to be heard; in addition, it requires that the proceedings be fundamentally fair and that “the appearance of complete fairness be present.” Id. These requirements apply with particular force in administrative proceedings “where many of the customary safeguards affiliated with court proceedings have, in the interest of expedition and a supposed administrative efficiency, been relaxed.” Id. Administrative proceedings which adjudicate substantial rights are bound by fundamental principles of justice and procedural due process. State ex rel. Battershell v. City of Albuquerque, 108 N.M. 658, 662, 777 P.2d 386, 390 (Ct.App.1989). In this case, the WCJ dispensed with basic trial procedures to such an extent that the proceedings neither appeared to be nor were fair to Worker. At the beginning of the proceedings on April 15, 1991, the WCJ stated that the parties would “proceed initially [that] afternoon on a motion for summary judgment and then determine whether or not we need a formal trial thereafter.” (Emphasis added.) At the end of the first day the WCJ announced that the hearing would resume on the following day and if Worker could point to “even just a little bit of evidence [regarding causation] I’m going to say there is a factual issue and we’ll go to a full trial. But right now * * * I haven’t found anything.” When the hearing resumed on April 16, 1991, the WCJ announced that the parties were present on “a continuation of yesterday’s hearing on a motion for summary judgment." (Emphasis added.) Throughout the remaining portion of the hearing, the statements of the WCJ reinforced the impression that the parties were proceeding on the motion for summary judgment, not a trial on the merits. At one point the WCJ stated, “I really don’t see enough evidence to go forward with trial.” Still later, the WCJ, in explaining to Worker that he must respond to the motion for summary judgment by showing that there is a genuine issue of fact, stated, “there is nothing that you've shown me at this point,” indicating the existence of material disputed facts. The WCJ explained that she had read the depositions carefully to determine whether Worker had met the standard of a compensable claim and concluded that the evidence was “just not [there],” and added, “if I denied the motion we would go forward with the trial and I don’t think you have any other evidence to offer me at the trial.” At some point unknown to the parties on both sides, however, the WCJ determined that the proceedings had moved from a hearing on the motion for summary judgment to a trial on the merits. The parties were not alerted by any ruling, however, that the WCJ had concluded that the motion for summary judgment should be and was denied, and that the case was now to be heard on the merits. Under the procedure followed by the WCJ below, no opportunity was given to either party to present opening statements, neither Worker nor his wife was administered the oath as witnesses, no right of cross-examination was accorded either party, no formal introduction of depositions or exhibits was made or ruled upon, and no closing statements were made. Yet, the WCJ undertook to render a decision on the merits. Under these circumstances, the proceedings lacked minimal procedural requisites to constitute a trial on the merits. Cf. Summers v. American Reliable Ins. Co., 85 N.M. 224, 226, 511 P.2d 550, 552 (1973) (parties turned summary judgment hearing into trial as evidenced by presenting opening statements, examining and cross-examining witnesses, admitting exhibits into evidence, and resting at conclusion of evidence); Battershell, 108 N.M. at 662-63, 777 P.2d at 390-91 (in quasi-judicial proceedings witnesses should be sworn and testimony taken under oath, unless administration of oath is waived); In re Protest of Miller, 88 N.M. 492, 498, 542 P.2d 1182, 1188 (Ct.App.) (litigants in administrative proceedings must be given full opportunity to be heard with all rights related thereto), cert. denied sub nom., Dale Bellamah Land Co. v. County Assessor for Bernalillo County, 89 N.M. 5, 546 P.2d 70 (1985). Further indicia of the WCJ’s sua.sponte transition to a trial on the merits appears in the WCJ's ruling at the conclusion of the proceedings, where she stated, “what I am going to do is treat [Respondents’] motion for summary judgment as a motion to dismiss your claim, and I am going to grant that motion.” In order to treat Respondents’ motion for summary judgment as a motion to dismiss on the merits, the WCJ had to first deny the motion for summary judgment. The parties, however, were never advised of this ruling or the WCJ’s disposition of the motion. At the very minimum, due process of law requires that litigants must be apprised that they are involved in a trial on the merits so that they can exercise their trial rights. See McCoy v. New Mexico Real Estate Comm’n, 94 N.M. 602, 604, 614 P.2d 14, 16 (1980) (embodied in procedural due process is reasonable notice, the opportunity to be heard and present a claim or defense); see also Uhden v. New Mexico Oil Conservation Comm’n, 112 N.M. 528, 530, 817 P.2d 721, 723 (1991) (“Administrative proceedings must conform to fundamental principles of justice and the requirements of due process of law.”). Where administrative proceedings deprive a party of a fair and full hearing, with opportunity to cross-examine witnesses, inspect documents, offer evidence in explanation or rebuttal, and to be fully apprised of evidence, there is no hearing. Transcontinental Bus Sys., Inc. v. State Cory. Comm’n, 56 N.M. 158, 179, 241 P.2d 829, 842 (1952). Administrative adjudicatory proceedings must adhere to the fundamental principles of procedural due process and justice. Uhden, 112 N.M. at 530, 817 P.2d at 723; Battershell, 108 N.M. at 662-63, 777 P.2d at 390-91. In addition to a failure to follow basic trial procedure, the proceedings conducted by the WCJ herein failed to conform to requisite administrative due process when Worker was denied sufficient time to respond to the motion for summary judgment and to go forward with a trial on the merits because of the late-filed depositions of Respondents. See March v. State, 105 N.M. 453, 455, 734 P.2d 231, 233 (1987) (due process includes reasonable amount of time to prepare). Worker alerted the WCJ to his need for additional time to prepare for the hearing on the motion and proceedings below in a variety of ways. At various times, Worker pointed out to the WCJ that he had not had sufficient time to prepare for the hearing, that Dr. Vincent’s deposition conflicted with what the doctor had told him, and that Dr. Vincent had requested, but was not given, an opportunity to review and sign his deposition. In addition, Worker stated that he felt that his heart and lung problems were caused, in part, by breathing hydrogen sulfide gas in his work over the years, and asked for an opportunity to obtain expert testimony on this issue. Neither doctor had been deposed about this issue during his deposition. However, Dr. Cooper stated in a form filed with the Workers’ Compensation Administration, which was before the WCJ, that “ASCVD [arteriosclerotic cardiovascular disease was] probably not related but M.I. [myocardial infarction] occurrence may well be related to [Worker’s] work schedule and/or gas exposure and is certainly triggered by work hours and conditions.” (Emphasis added.) This evidence raised a material issue of fact as to causation requiring a trial on the merits. In spite of Worker’s showing of the brief time span between his receipt of the depositions and the scheduled hearing, the WCJ denied Worker’s request for a continuance, informing him that there had to be a point at which discovery ended. While I agree that discovery must end at some point, discovery only had been authorized six weeks earlier, the WCJ permitted Respondents to depart from the discovery time limits contained in the pretrial order, one of the deponents had not signed his deposition, and Worker had received the depositions less than forty-eight hours prior to the hearing. See Cordova v. City of Albuquerque, 86 N.M. 697, 705, 526 P.2d 1290, 1298 (Ct.App.1974) (untimely filed affidavits in support of motion for summary judgment held properly admissible, but a continuance may be necessary to allow defending party sufficient time to prepare response); see also Richards v. Upjohn Co., 95 N.M. 675, 681, 625 P.2d 1192, 1198 (Ct.App.) (late filed affidavits should be permitted; however, hearing should be postponed where other party needs more time to rebut matters in affidavit), cert. denied, 94 N.M. 675, 615 P.2d 992 (1980). I disagree that the procedures and rulings of the WCJ at the hearings conducted below satisfied fundamental due process. The order of dismissal should be reversed and the case remanded for a full hearing on the merits.